Order entered October 13, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01069-CR

                              KERRY C. SMITH, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 204th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F14-39292-Q

                                        ORDER
      Before the Court is appellant Kerry C. Smith’s October 4, 2017 motion to abate this

appeal and the State’s response. The motion is DENIED.




                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE